Citation Nr: 0024530	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL


Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from March 1948 to December 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 RO decision which denied the 
veteran's claim of service connection for a heart disorder.  
In May 1999, the Board remanded the veteran's claim to the RO 
for further development.  The case was returned to the Board 
in June 2000.


FINDING OF FACT

Heart disease had its onset during active service. 


CONCLUSION OF LAW

Heart disease was incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1948 to December 
1967.

A review of the veteran's service medical records shows that 
on preinduction and induction examinations in November 1947 
and March 1948, respectively, his heart was clinically 
normal.  

Chest X-rays dated in the late 1940s and 1950s consistently 
reveal that the veteran's heart and aorta were within normal 
limits.  

A March 1954 electrocardiogram (EKG) was normal.  

In November 1956, the veteran underwent a routine physical 
examination and it was noted that his heart was clinically 
normal.  

A November 1961 EKG was normal. 

In July 1962, the veteran underwent a routine physical 
examination and his heart was described as clinically normal.  
Chest X-rays, performed in July and September 1962, were 
negative.  

A December 1962 EKG report revealed the veteran had sinus 
bradycardia with single premature ventricular contraction.  
It was concluded that the EKG was normal and revealed no 
changes since his November 1961 EKG. 

In March 1964, the veteran was admitted to the hospital, 
complaining of chest pain.  Prior to his admission, he 
reported, he was driving a car when he experienced sudden 
pain about his left lateral chest.  He said he lost 
consciousness for a split second and awoke to find his car on 
the sidewalk.  He related he had been having severe chest 
pain, on an occasional basis, for the previous 2 years.  He 
said the pain occurred every two months (on average), 
beginning mostly at night.  He said his pain was not 
pleuritic in nature and not related to exertion.  He said 
that the pain had its onset mostly at night and was relieved 
by placing pressure over the painful area.  He said he did 
not have a history of fainting.  Following an objective 
examination, it was concluded that there were no positive 
physical findings.  Chest X-rays were negative.  It was 
opined that the veteran's chest pain did not represent 
pulmonary or cardiac disease but was a neuromuscular problem 
of the chest wall.  It was noted that there was no specific 
evidence of any disease.  Muscle relaxing medication was 
recommended.  The final diagnosis was chest pain with no 
disease found.

An April 1964 EKG was normal.  It was noted that there had 
been no significant changes since March 1964.  

An August 1965 chest X-ray was normal. 

In August 1966, the veteran underwent a routine physical 
examination and his heart was noted as clinically normal.  On 
an associated medical history form, it was noted that the 
veteran had been treated for chest pain within the past five 
years.  It was also noted that he complained of pain or 
pressure of the chest.  A physician reviewed the veteran's 
complaints and noted that such conditions were 
nondisqualifying.  A chest X-ray was negative.

In March 1967, the veteran presented for treatment, 
complaining of left-sided chest and abdominal pain, which 
occasionally radiated down his left arm; and he noted that 
such symptoms did not appear to be associated with exertion.  
It was noted that he had a long history of the aforementioned 
symptoms as well as colitis and arthritis.  Reportedly, 
colitis caused him abdominal and chest pain which was similar 
in nature to his present condition; and osteoarthritis of the 
cervical spine radiated down into his left arm on occasion.  
An objective physical examination was within normal limits.  
A March 1967 EKG was noted as normal.
 
An April 1967 consultation report shows that the veteran had 
a history of an acute episode of upper chest pain, with 
negative cardiac function tests. 

Chest X-rays in July 1967 were negative.

When examined for separation purposes in December 1967, it 
was noted that his heart was clinically normal.  

Private medical records, dated in the early 1980s, reflect 
that the veteran reported having chest pain. 

In October 1984, the veteran was admitted to Lexington County 
Hospital and reported the onset of chest pain.  On EKG, it 
was noted that he was found to have a ST segment which was 
slightly flat on the lateral leads.  X-rays were not 
reflective of chest disease.  On discharge, the final 
diagnoses were chest pain with premature ventricular 
contractions and a positive treadmill stress test.  Chest X-
rays did not reveal active chest disease. 

Private medical records, dated in January 1991, show that the 
veteran was admitted to Piedmont Medical Center complaining 
of chest pain with radiation.  On objective testing, it was 
concluded he had sustained an acute inferior infarction.  
During the course of the hospitalization, he underwent 
cardiac catheterization and an angiogram; and he was 
diagnosed as having atherosclerotic heart disease, among 
other things. 

In June 1991, the veteran was admitted to Richland Memorial 
Hospital.  He underwent two vessel coronary angioplasty.  The 
final diagnoses were angina pectoris, previous coronary 
artery disease, and status post two vessel coronary 
angioplasty.

In June 1992, the veteran was admitted to Moncrief Army 
Hospital and later transferred to Richland Memorial Hospital 
for treatment of radiating chest pain.  He underwent 
arteriography and ventriculography.  The discharge diagnoses 
included coronary artery disease, hypertension, 
hypercholesteremia, and left ventricular dysfunction. 

An August 1992 VA EKG was normal. 

The veteran was seen by private doctors in June and August 
1994 and the clinical impressions were chest pain syndrome 
(atypical for angina), and chronic coronary artery disease 
(with no findings to indicate ischemia). 

Medical records, dated in 1996, show that the veteran 
received treatment for his heart condition from George E. 
Castro, M.D., and was variously diagnosed as having angina 
status post subendocardial infarction, and tachycardia. 

In July 1996, the veteran filed an application for service 
connection for heart disease.

An August 1996 VA compensation examination report reflects 
that the veteran reported that he had his first heart attack 
or heart problem while in the military.  He said he had been 
admitted to the hospital with a diagnosis of a myocardial 
infarction; however, could not recall what the discharge 
diagnosis was.  He also said he had colitis and that some 
people thought that the colitis was giving him referred pain 
to the chest.  Since service, he said he had undergone a two 
vessel coronary artery bypass graft in January 1995.  As for 
current complaints, he said he had pain in the chest since 
1984, which was always left sided.  Following an examination, 
the assessments were angina pectoris by history, status post 
myocardial infarction by history and chart review, severe 
atrial septal hypokinesis by history and patient's documented 
records; and colitis by history.

Private medical records, from George E. Castro, M.D., dated 
in 1997, show that the veteran was treated for heart 
problems, including angina.

In August 1997, the veteran was hospitalized at Richland 
Memorial Hospital for treatment of chest discomfort with 
radiation into both arms and into the right side of the neck.  
During the course of the hospitalization, he underwent 
cardiac catheterization.  At the time of his discharge (in 
August 1997), the diagnoses were a non-Q wave myocardial 
infarction, hypertension, and chronic coronary artery 
disease.

In a September 1997 statement, the veteran's private 
physician, George E. Castro, M.D., indicated he had reviewed 
some of the veteran's records which dated back to March 24, 
1964.  He indicated that while the veteran's evaluation 
during service was unremarkable, with normal EKG studies, the 
extent of the work-up at that time would not have ruled out 
underlying cardiac disease.  Dr. Castro stated that it was 
more than likely the veteran was having some underlying 
cardiac illness (during service) which has since progressed 
over the years.  Dr. Castro also stated that the veteran 
currently suffered from severe coronary artery disease, and 
was status post myocardial infarction and status post bypass 
surgery. 

Private medical records, dated in 1998 and 1999, show that 
the veteran received treatment from George E. Castro, M.D., 
and was diagnosed as having angina, dysphagia, hypertension. 

In statements, submitted in April 1999, the veteran's friends 
and children, indicated that he had experienced chest pain in 
1967 or 1968, after his retirement from service.  It was 
noted he was treated by a local doctor, Dr. Liverman, in 
Lexington, South Carolina.

In April 1999, Kathryn W. Liverman indicated that James S. 
Liverman's medical records had been destroyed.

In April 1999, the veteran testified at a Board hearing that 
he did not have a heart disorder prior to service.  He said 
he first noticed he had a heart disorder in 1964, during 
active duty.  He said he was driving home from work when he 
developed sharp pain in his left chest and lost control of 
the car.  He said he thought he had a heart attack; however, 
after a hospital stay, he said he was told that it was not a 
heart attack but some type of chest pain.  After that, he 
said he had chest pain and colitis.  He said he was told that 
his chest pain was associated with his colon condition.  
After service, he said, he received treatment from Dr. 
Liverman, whose records have since been destroyed.  As for 
current complaints, he said he had sharp pain, dizziness, and 
loss of breath, which were similar to the symptoms he 
experienced during active duty in the 1960s.  He said he had 
received private medical treatment for his heart 
intermittently since service.  He said he had been told by 
his doctors that his heart problems were related to service, 
and were first diagnosed in the 1990s.  Prior to that, 
doctors attributed his heart symptoms to colitis.  The 
veteran's daughter testified that she remembers her father 
having chest pain in 1968 and said he saw Dr. Liverman for 
treatment.  

In April 1999, the Board received statements from the 
veteran's daughter and son, and from a friend, which were to 
the effect that the veteran first suffered from chest pain in 
1967 or 1968 and was treated by Dr. Liverman.  

Private medical records, dated in 1999, from George Castro 
reflect that the veteran was treated for angina which was 
stable on medical therapy 

In January 2000, the veteran underwent a VA heart 
examination.  It was noted that the veteran reported he 
developed episodes of chest pain in 1964 but was somewhat 
vague as to the severity and frequency of his pain.  He 
denied having a history of hypertension.  He said he was not 
diagnosed as having heart disease until his first myocardial 
infraction (MI) in 1992.  He said he had a number of MIs 
since then and had undergone a coronary artery bypass graft 
surgery in 1995.  He said his last myocardial infarction was 
in August of 1997, during which he was hospitalized.  He said 
he still had angina and took medication for such.  Following 
an examination, the clinical impression was a history of 
atherosclerotic heart disease, with subsequent multiple 
myocardial infarctions requiring coronary artery bypass graft 
surgery.  It was noted that the veteran had angina on an 
episodic basis.  As to the etiology of the veteran's heart 
disorder, it was noted that he had normal EKG studies, which 
extended back to 1964, while he was in service.  It was felt 
that any chest pain (in service) was either due to 
neuromuscular problems or apparently to upper 
gastrointestinal type problems.  The examiner concluded that 
it would "strain credulity," in his mind, that the veteran 
had heart disease that went undiagnosed from 1967 to 1992, 
without symptoms other than chest pain. 



II.  Legal Analysis

As an initial matter, the Board finds that the claim of 
service connection is well grounded, meaning it is 
"plausible."  38 U.S.C.A. § 5107(a).  Development requested 
by the Board in May 1999 has been completed to the fullest 
extent possible; as such, the VA has fulfilled its obligation 
to assist the veteran in developing the evidence pertinent to 
his claim.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
chronic disability, including heart disease, if such is shown 
to be manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of a chronic condition in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 40 (1997).

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
chronic disability, including coronary artery disease, if 
such is shown to be manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).  Presumptive periods, as 
noted above, are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 
2 Vet. App. 103 (1992).

In the instant case, the veteran's service medical records 
reveal that his heart was normal on induction examination in 
March 1948.  During the course of service, he complained of 
chest pain on numerous occasions.  In March 1964, it was 
opined that the veteran's chest pain did not represent 
cardiac disease but was a neuromuscular problem of the chest 
wall.  In March 1967, it was suggested that his chest pain 
was related to colitis and arthritis.  At the time of his 
separation examination, in December 1967, it was noted that 
his heart was clinically normal.

A review of the post-service medical evidence does not reveal 
any pertinent findings from the 1970s.  Medical records, 
dated in the early 1980s, show that the veteran complained of 
chest pain.  In October 1984, he was diagnosed as having 
chest pain with premature ventricular contractions and a 
positive treadmill exercise test.  In the early 1990s, the 
veteran was diagnosed as having angina and heart disease. 

In a September 1997 statement, the veteran's private 
physician, George E. Castro, M.D., opined that the veteran 
had heart disease and that such had its inception during his 
period of service, and pointed out that he had reviewed the 
veteran's medical records (which dated back to March 1964) 
prior to rendering his opinion.  He acknowledged that while 
some of the veteran's service medical records were 
unremarkable (i.e. did not show abnormal heart findings), the 
medical technology employed at that time might not have been 
sophisticated enough to detect cardiac disease. 

In January 2000, the veteran underwent a VA compensation 
examination and was diagnosed as having atherosclerotic heart 
disease.  As to the etiology of this condition, it was 
concluded that heart disease did not begin in service.  It 
was noted that the veteran's service medical records revealed 
normal EKG findings.  It was also acknowledged that while the 
veteran complained of chest pain during service, such was 
attributed to upper gastrointestinal or neuromuscular 
problems.  It was also pointed out that the veteran's heart 
disorder was first diagnosed in the 1990s, long after he was 
discharged from service.  

(It is noted that attempts to obtain the veteran's private 
treatment records from Dr. Livermore, from whom the veteran 
says he received treatment for his heart disorder in the 
1960s and 1970s, was unsuccessful as such records have been 
destroyed.)

As an initial matter, it is noted that the fact that the 
veteran was first diagnosed as having a chronic heart 
disorder after service is not dispositive so long as there is 
competent medical evidence which establishes an etiological 
link between the disability and active service.  See 
38 C.F.R. § 3.303(d) (stating that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  In 
the instant case, there are two conflicting medical opinions 
on file.  The veteran's private physician, Dr. Castro, is of 
the opinion that the veteran's heart disease began in 
service.  Conversely, the VA examiner who conducted the 
veteran's last VA compensation examination, in January 2000, 
is of the opinion that his heart disease developed long after 
service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the matter must be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In the instant case, 
it is again noted that the January 2000 opinion of a VA 
examiner (discussed above) is negative evidence which casts 
doubt on the veteran's claim of service connection, while Dr. 
Castro's opinion is positive evidence.  Neither Dr. Castro 
nor the VA examiner has provided detailed medical reasons to 
support his opinion.  Therefore, neither opinion may be given 
greater weight.  As a result, the positive and negative 
evidence is in balance.  Resolving all doubt in the veteran's 
favor, service connection for heart disease is granted.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for heart disease is granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

